timeframe for the offenses, the district court impermissibly modified the
                murder charge, and the judgment of conviction did not contain statutory
                subsections for the offenses. To the extent that appellant claimed that his
                sentence should be modified, he failed to demonstrate that the district
                court relied on mistaken assumptions regarding his criminal record that
                worked to his extreme detriment.        See Edwards v. State, 112 Nev. 704,
                708, 918 P.2d 321, 324 (1996). Appellant also failed to demonstrate that
                his sentence was facially illegal or that the district court lacked
                jurisdiction.     See id.   Appellant's claims regarding the validity of his
                judgment of conviction fell outside the narrow scope of claims permissible
                in a motion to modify or correct a sentence. See id. We therefore conclude
                that the district court did not err in denying appellant's motions.
                Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 2




                                               /                        J.
                                            H ardesty


                 P  C0.4.0$1
                Parraguirre



                      2 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A


                                                                             mrf-wir,t     5e,...vA   -
                cc: Hon. Jerome Polaha, District Judge
                     Steven Floyd Voss
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A